Pezman, J. Claimant, Edward Limperis, as Trustee in Bankruptcy for Chicago Seating Co., Inc., a Bankrupt, seeks to recover the sum of $591.30 purportedly due and owing to bankrupt for materials and services rendered to the Department of Public Works and Buildings under contract No. 73198 at The Tinley Park State Hospital, Tinley Park, Illinois. Exhibit A attached to the complaint is a letter from Lorentz A. Johanson, Supervising Architect of the Department of Public Works and Buildings, which letter states as follows: “This will acknowledge receipt of your form letter, dated September 16, 1967, with reference to the above captioned subject. “Our contract is with the Chicago Seating Company, and we require a letter from that company, signed by its officials, agreeing to your appointment as their authorized collector. “For your information, there remains an unpaid balance of only $591.30 on this contract.” Subsequently, on the 21st day of May, 1968, a stipulation was made and entered into by and between the Trustee in Bankruptcy and the Department of Public Works and Buildings, through William G. Clark, Attorney General. It reads as follows: “That Edward Limperis is the duly appointed and acting Trustee in the matter of Chicago Seating Co., Inc., Bankruptcy No. 65 B 4343. “That the bankrupt corporation furnished certain works and services for and in behalf of the Department of Public Works and Buildings under contract No. 73198 at the Tinley Park State Hospital, Tinley Park, Illinois. “That under the terms of the contract the State of Illinois, Department of Public Works and Buildings, is indebted to the bankrupt corporation in the amount of $591.30, which is the unpaid balance due on the total contract price. “That no assignment or transfer of the claim has been made. “That the claimant is justly entitled to the amount therein claimed from the State of Illinois. “That he has made no other claim to any person, corporation or tribunal other than the State of Illinois.” Claimant, Edward Limperis, Trustee in the matter of Chicago Seating Co., Inc., a bankrupt, is hereby awarded the sum of $591.30.